Citation Nr: 0839290	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for fracture of the left foot, status post multiple 
surgeries.

3.  Entitlement to an initial, compensable rating for left 
hip strain, prior to February 27, 2008.

4.  Entitlement to a rating in excess of 10 percent for left 
hip strain, since February 27, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to 
October 2004.

These   matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision in which 
the RO, inter alia, granted service connection for left hip 
strain, low back strain, and for fracture of the left foot, 
status post multiple surgeries, and assigned initial 
noncompensable, 10 percent, and 10 percent ratings, 
respectively, each from October 20, 2004.  In May 2005, the 
veteran filed a notice of disagreement (NOD) with the initial 
ratings assigned for all three disabilities.  A statement of 
the case (SOC) was issued in June 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2005.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the San Antonio 
satellite office of the RO; a transcript of that hearing is 
of record.

Because the claims on appeal involve requests for higher 
initial ratings following the grant of service connection, 
the Board has characterized these claims in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In June 2007, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After completing the 
requested actions, in an April 2008 rating decision, the AMC 
increased the rating for left hip strain to 10 percent, 
effective February 27, 2008.  The AMC continued the denial of 
the remaining claims (as reflected in the April 2008 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.  

As higher ratings for the service connected left hip 
disability are available before and after February 27, 2008, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the Board has characterized the 
appeal involving the veteran's left hip strain as 
encompassing the two matters set forth on the title page.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the October 20, 2004 effective date of the grant of 
service connection, the veteran's low back strain has been 
manifested by complaints of pain, with forward flexion to 70 
degrees and combined range of motion of the thoracolumbar 
spine of 240 degrees, and normal neurological examination; 
there has been no evidence of increased limitation of motion 
on repetitive use, there is no evidence of muscle spasm, 
guarding resulting in abnormal gait, abnormal spinal contour, 
or any associated neurological manifestations or 
incapacitating episodes of intervertebral disc syndrome.

3.  Since the October 20, 2004 effective date of the grant of 
service connection, the veteran's fracture of the left foot, 
status post multiple surgeries, has been manifested by pain 
and numbness of the foot, but not by flatfoot, claw foot, 
moderately severe disability of malunion or nonunion of the 
tarsal or metatarsal bones, or moderately severe disability 
of the foot.

4.  For the period from October 20, 2004 to February 26, 
2008, the veteran's left hip strain was manifested by pain 
and limitation of extension of the thigh to 5 degrees, but 
not by ankylosis of the hip, limitation of flexion of the 
thigh to 30 degrees, limitation of abduction of the thigh to 
10 degrees, flail joint of the hip, or malunion of the femur 
with moderate knee or hip disability.

5.  Since February 27, 2008, the veteran's left hip strain 
has been manifested by pain and slight limitation of motion 
of the thigh, but not by ankylosis of the hip, limitation of 
flexion of the thigh to 30 degrees, limitation of abduction 
of the thigh to 10 degrees, flail joint of the hip, or 
malunion of the femur with moderate knee or hip disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2004-2008).

2.  The criteria for an initial rating in excess of 10 
percent for fracture of the left foot, status post multiple 
surgeries, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5276, 5278, 5283, 5284 (2004-
2008).

3.  Resolving all reasonable doubt in the veteran's favor, 
for the period prior to February 27, 2008 (from October 24, 
2004 to February 26, 2008),  the criteria for an initial 10 
percent rating for left hip strain have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5250, 
5252, 5253, 5254, 5255 (2004-2008).

4.  The criteria for a rating in excess of 10 percent for 
left hip strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5250, 5252, 5253, 5254, 
5255 (2004-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, an October 2004 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the then claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the veteran to submit any evidence in her possession that 
pertains to her claims pursuant to Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect.  The March 2005 rating 
decision reflects the initial adjudication of the claims 
after the October 2004 letter.  After the veteran disagreed 
with the initial ratings assigned, the June 2005 SOC set 
forth the criteria for higher ratings for the veteran's low 
back, left hip, and left foot disabilities (which suffices, 
in part, for Dingess/Hartman).  

Then, in a July 2007 letter, the AMC provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims for higher ratings, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
This letter informed the veteran to submit any evidence in 
her possession that pertains to her claims and also provided 
the veteran general information regarding VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts these determinations.  After 
issuance of the July 2007 letter, and opportunity for the 
veteran to respond, the April 2008 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements provided 
by the veteran and by her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court)noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include during 
flare-ups and with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See  
Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Low Back Strain

The veteran's low back strain has been assigned a 10 percent 
rating under Diagnostic Code 5237, 38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assignable for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees.  A rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right lateral rotation.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and lateral rotation to 30 degrees, each, are 
considered normal ranges of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V.

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for the assignment of an 
initial rating in excess of 10 percent for the veteran's 
service-connected low back strain have not been met at any 
time since the October 20, 2004 effective date of the grant 
of service connection.

On  November 2004 VA examination, the veteran reported 
constant, aching pain of a severity of 2/10 that radiates to 
the left buttock as well as morning stiffness for about 10 
minutes.  She also reported flare-ups of moderate severity, 
about 4/10, that last about one day and are precipitated by 
long standing and alleviated by resting.  The flare-ups do 
not result in additional limitation of motion or functional 
impairment.  She denied any associated symptoms such as 
numbness, weakness, and bladder complaints.  She was not 
using any walking or assistive devices.  The examiner noted 
that the veteran's disability has a minimum effect on her 
daily activities but that she could not stand for a long time 
during surgery.

Examination revealed a normal inspection of the spine, 
including posture, gait, and curvatures.  The veteran was 
able to squat and rise without difficulty.  She was also able 
to heel-and-toe walk without difficulty.  The veteran had 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and lateral 
rotation to 45 degrees bilaterally.  The examiner noted that 
there was no pain on range of motion testing, and that 
repeated and resisted motion did not further limit range of 
motion or function.  There was tightness on the right side of 
the spinal muscle compared to the left side.  The examiner 
noted that there was no muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The examiner also noted that there were no 
postural abnormalities, ankylosis, or abnormality of 
musculature.  Sensory and motor examinations were normal, and 
deep tendon reflexes were 2+ brisk at the knees bilaterally.  
Straight leg raise was negative.  The examiner indicated that 
the veteran did not have intervertebral disc syndrome.

During her August 2006 Board hearing, the veteran essentially 
testified that she experiences no neurological deficits from 
her back disability.  She stated that she has pain and spasms 
in the back but no pain or numbness going down her legs.  

On  February 2008 VA examination, the veteran described her 
back pain as a constant pressure that on a good day is 3/10 
to 4/10.  She stated that almost daily after standing for 
three or four hours the pain will go up to 8/10 or 9/10 and 
become a stabbing, catching pain extending to the buttock 
region.  She noted that this pain starts to become worse 
while at work and she has to put up with it for several hours 
until she gets home and can rest and apply heat.

Examination revealed that the veteran walked without a limp 
but had difficulty walking on her toes and heels primarily 
secondary to a chronic left foot problem.  She could squat 
down fully.  Her shoulders and pelvis were level.  There were 
no muscle spasms.  The veteran noted tenderness around the 
paraspinous muscles just above the sacroiliac joint.  She had 
forward flexion to 70 degrees, extension to 20 degrees, left 
lateral flexion to 30 degrees, right lateral flexion to 20 
degrees, left lateral rotation to 60 degrees, and right 
lateral rotation to 40 degrees.  Deep tendon reflexes were 3+ 
in the knees.  Straight leg raise was negative.  She had good 
strength in the quadriceps and hamstrings bilaterally.  X-
rays of the spine were normal.  The examiner stated that the 
veteran has pain in her back and left hip but that they do 
not keep her from doing the normal activities of daily living 
and she is able to work.  The examiner noted that the veteran 
had no specific weakness, fatigability, lack of endurance, or 
lack of coordination.  The examiner also noted that there was 
no ankylosis of the spine.  
The aforementioned evidence reflects  findings of forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or combined range of motion 
of not greater than 120 degrees.  Rather, on VA examination 
in November 2004, the veteran had forward flexion to 90 
degrees and combined range of motion of 270 degrees; and, on 
VA examination in February 2008, she had forward flexion to 
70 degrees and combined range of motion of 240 degrees.  In 
addition, the medical evidence does not demonstrate muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour.  Rather, despite the veteran's 
August 2006 testimony of experiencing daily muscle spasms, 
both VA examiners indicated that there were no muscle spasms 
and that her gait and spinal contour were normal.

The Board has considered the veteran's complaints of pain and 
stiffness; however, the November 2004 VA examiner noted that 
repeated and resisted motion did not further limit range of 
motion or function and the February 2008 VA examiner noted 
that the veteran had no specific weakness, fatigability, lack 
of endurance, or lack of coordination.  The Board notes that 
the rating criteria under  the General Rating Formula 
contemplate symptoms such as pain, stiffness, aching, etc., 
if present, thus, evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the sections of the 
rating schedule for evaluating neurological disabilities.  
See 68 Fed. Reg. 51,455 (Aug. 27, 2003).   Here, the 
veteran's complaints have been taken into consideration in 
the assignment of the initial 10 percent rating, and there is 
no basis for assignment of a higher on  the basis of these 
complaints, alone.  See 38 C.F.R. §§ 4.40, and 4.45 ;  
DeLuca, 8 Vet. App. at 206-207..

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected lumbar spine disability, 
such would not be the case here, as all neurological findings 
have been normal.  Further, the November 2004 examiner 
specifically noted that the veteran does not have 
intervertebral disc syndrome.  Moreover, the veteran 
essentially testified in August 2006 that she experiences no 
neurological deficits from her back disability.  Thus, no 
separate rating for neurological manifestations is  
warranted,.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.

B.  Fracture of the Left Foot, Status Post Multiple Surgeries

The veteran's fracture of the left foot, status post multiple 
surgeries, has been assigned a 10 percent rating under 
Diagnostic Code 5283, for malunion or nonunion of the tarsal 
or metatarsal bones.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5283, a 10 percent rating is assignable 
for moderate disability, a 20 percent rating is assignable 
for moderately severe disability, and a 30 percent rating is 
assignable for severe disability.  A 40 percent rating is 
assignable for actual loss of use of the foot.

The terms "mild," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," and all evidence must be evaluated in deciding rating 
claims.  38 C.F.R. §§ 4.2, 4.6.

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for the assignment of an 
initial rating in excess of 10 percent for the veteran's 
fracture of the left foot, status post multiple surgeries, 
have not been met at any time since the October 20, 2004 
effective date of the grant of service connection.

On VA examination of the left foot in November 2004, the 
veteran complained of pain at the medial side of the foot, 
numbness at the lateral side, and weakness of the ankle for 
which she sometimes wears braces.  

Examination revealed that the veteran walked with a normal 
posture and normal gait.  There was a surgical scar and 
tenderness on palpation at the medial side of the foot.  Each 
joint range of motion was normal.  There was no sensation to 
touch at the left great toe.  X-rays were normal except for a 
surgical pin at the base of the left fifth metatarsal.  The 
ankles were normal to inspection, stable, and nontender.  The 
ankles exhibited normal range of motion with no pain on 
motion.  

A June 2005 VA podiatry clinic note reflects a follow-up 
visit following removal of a screw from the left fifth 
metatarsal base, revision of scar, and removal of neuroma.  
The veteran was doing well and she stated that there were no 
more problems with no radiating pain and no other residuals.  

During her August 2006 Board hearing, the veteran testified 
that she no longer had pain on the outside of the left foot 
but that she still had pain from the neuroma when standing.  
She also reported a constant "shooting of electricity" up 
the left toe and that the big toe and that side of the foot 
are numb.  She also stated that she has not missed any work 
because of her foot.

Private medical records dated from August 2006 to February 
2007 reflect treatment for the veteran's fracture of the left 
foot, status post multiple surgeries.  An August 2006 
treatment note reflects complaints of a painful medial aspect 
of the left foot.  Examination showed pain on palpation to 
the medial first metatarsal, mild pain with first 
metatarsophalangeal joint range of motion, pain with 
palpation of the tibial sesamoid, and intact sensation to 
light touch to all dermatomes of the foot and ankle.  A 
September 2006 MRI report revealed degenerative changes of 
the tarsometatarsal joints, first metatarsophalangeal, and 
first distal interphalangeal joint; mild hallux valgus 
deformity of the first metatarsophalangeal joint; and 
possible mild intermetatarsal bursitis or small Morton's 
neuroma in the third web space.  A later September 2006 
treatment note indicates that examination was unchanged and a 
steroid cocktail injection was administered.  

A final September 2006 note reflects 100 percent pain relief 
following injection and prescription Lyrica.  Examination 
revealed minimal pain on palpation to the medial first 
metatarsal, mild pain with first metatarsophalangeal joint 
range of motion, and no pain with palpation of the tibial 
sesamoid.  A November 2006 note reflects that the pain has 
slowly returned to the medial first metatarsal and a second 
steroid cocktail injection was administered.  A later 
November 2006 note reflects 75 to 80 percent pain relief 
following a second injection and prescription Lyrica.  A 
December 2006 note reflects a return of some pain and that a 
third steroid cocktail injection was administered.  A 
December 2006 note reflects that a fourth steroid cocktail 
injection was administered.  A January 2007 note reflects 
that the veteran is becoming desensitized to the injections.  
A February 2007 consultation note reflects complaints of 
severe left foot pain and a plan to start nortriptyline.

During a March 2008 VA examination of the feet, the veteran 
complained of electrical, burning pain and proximal radiating 
sensation in the distribution of the proper digital branch of 
the medial plantar nerve in and about the vicinity of the 
plantar medial margin of the left hallux and great toe.  

Examination revealed a normal gait and a normal foot 
bilaterally and symmetrically with normal form and function 
of tibialis posterior and tendo Achilles.  There was mild 
painful motion in and about the left first 
metatarsophalangeal joint but not elsewhere with attention to 
either foot.  There was no edema and weakness was limited to 
plantar flexion of the left hallux against resistance.  There 
was no instability of either foot.  There was tenderness of 
the left first metatarsophalangeal joint in the vicinity of 
the surgical scar longitudinally oriented about the plantar 
medial margin of the left first metatarsophalangeal joint 
with reproducible neuritic irritability to palpation and 
percussion in this vicinity.  There was mild tenderness to 
palpation about the left fifth metatarsocuboid articulation.  
Light touch sensation was diminished about the plantar medial 
margin of the left hallux.  The veteran had normal weight 
bearing without abnormal shoe wear pattern or callosities, as 
well as a normal gait.  The examiner stated that the 
veteran's walking ability, standing ability, and distance 
tolerance would be characterized as mildly limited with at 
least mild requirement for extra breaks, restriction of tasks 
or limitation of work hours.  The veteran neither had no 
requires assistive devices.  There were no passive range of 
motion limitations with either foot.  There were no vascular 
changes with either lower extremity.  The examiner noted 
that, unless otherwise stated, there was no relevant pain, 
weakness, fatigability, problematic motion, edema, 
instability, or tenderness.  The examiner also noted that 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.

Collectively, the above-cited evidence reflects that, 
although the veteran suffered a fracture of the left foot 
during service, with subsequent multiple surgeries, there is 
no medical evidence of any  malunion or nonunion of the 
tarsal or metatarsal bones.  In this regard, x-rays of the 
feet showed intact and normally aligned bony structures with 
joint spaces within normal limits.  The only abnormality was 
the presence of a surgical pin at the base of the left fifth 
metatarsal, and the record shows that the pin was later 
removed with no subsequent pain on the outside of the foot.  
Thus, although the O designated Diagnostic Code 5283 for 
rating the veteran's fracture of the left foot;   considering 
the pertinent medical findings and the veteran's complaints, 
it appears that the veteran's disability should more 
appropriately be evaluated under Diagnostic Code 5284 for 
other foot injuries.  See 38 C.F.R. § 4.71a.  In this regard, 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Under Diagnostic Code 5284, moderate disability warrants a 10 
percent rating, moderately severe disability warrants a 20 
percent rating, and severe foot disability warrants a 30 
percent rating.  A 40 percent rating is assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a.  

On VA examination in November 2004, the veteran walked with a 
normal posture and normal gait, and had normal range of 
motion of the left foot and ankle.  Private treatment notes 
from August 2006 to February 2007 primarily reflect 
complaints of pain and treatment with steroid injections.  On 
VA examination in March 2008, there a normal gait and a 
normal foot bilaterally and symmetrically with normal form 
and function of the tibialis posterior and tendo Achilles.  
The examiner stated that the veteran's walking ability, 
standing ability, and distance tolerance would be 
characterized as mildly limited with at least mild 
requirement for extra breaks, restriction of tasks or 
limitation of work hours.  Thus, at most, the veteran's 
disability warrants a 10 percent rating for moderate 
disability of the foot.  The evidence does not show 
moderately severe disability of the foot to warrant a higher, 
20 percent, rating under Diagnostic Code 5284.  The Board has 
considered the veteran's complaints of pain and weakness; 
however, the March 2008 VA examiner noted that range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet. App. at 204-7, provides no basis for a higher rating.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
fracture of the left foot, but finds that no higher rating is 
assignable,. As there is no evidence of flatfoot or claw 
foot, there is no basis for evaluating the veteran's 
disability under Diagnostic Code 5276 or 5278, respectively.  
See 38 C.F.R. § 4.71a.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.



C.  Left Hip Strain

The veteran's left hip strain has been assigned an initial, 
noncompensable rating prior to February 27, 2008 and a 10 
percent rating since February 27, 2008 under Diagnostic Code 
5299-5255, indicating that the veteran's disability was being 
evaluated, by analogy, to impairment of the femur.  See 38 
C.F.R. §§ 4.20 and 4.27.  The AMC granted the 10 percent 
rating based on VA examination conducted on February 27, 2008 
that showed objective evidence of painful motion.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent rating.  A 20 
percent rating is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is 
warranted for malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is assigned for fracture of 
the femur surgical neck with false joint, and for nonunion of 
the femur with loose motion, weight bearing preserved with 
aid of brace.  An 80 percent rating is warranted for fracture 
of femur shaft or anatomical neck with nonunion and loose 
motion.

The terms "slight," "moderate," and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," and all evidence must be evaluated in deciding rating 
claims.  38 C.F.R. § 4.6.

Normal range of motion of the hip is flexion to 125 degrees 
and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II.  
Normal range of motion of the knee is extension to 0 degrees 
and flexion to 140 degrees.  Id.

Considering the pertinent evidence, to include the veteran's 
complaints, in light of the above, and affording the veteran 
the benefit of the doubt, the Board finds that the criteria 
for the assignment of a 10 percent rating for the veteran's 
left hip strain have been met since the October 24, 2004 
effective date of the grant of service connection,  but that 
there is no basis for assignment of a rating greater than 10 
percent.  

On VA examination in November 2004, the veteran complained of 
developing hip pain after left foot surgery and that now she 
hears a popping sound in the left hip once in a while.  Along 
with her left knee, she stated that she has flare-ups of 
moderate severity, 5/10, that are precipitated by long 
periods of standing and last about a day.  She did not note 
any additional limitation of motion or functional impairment 
during these flare-ups.  She denied any episodes of 
dislocation or recurrent subluxation.  The examiner noted 
that the veteran's disability has a moderate effect on her 
work as an operating room technician.  

Examination revealed that the veteran walked with a normal 
posture and gait.  There was no ankylosis of the hip.  She 
was able to squat and rise without difficulty.  She was also 
able to heel-and-toe walk without difficulty.  She had normal 
range of motion of the left knee with no pain.  There was no 
change in range of motion with repeated or resisted action.  
The knee was normal with no redness, swelling, effusion, 
warmth, patellar ballottement, or guarding.  The knee was 
also stable.

During her August 2006 Board hearing, the veteran testified 
that her left hip clicks when she walks and that the hip is 
sore all the time.  In addition, her representative requested 
a separate rating under Diagnostic Code 5003 or 5010 if the 
veteran is found to have arthritis in the hip.

On  February 2008 VA examination, the veteran complained of a 
pressure type pain of about 5/10 most of the time located 
primarily in the anterior aspect of the left hip near the 
groin, though it will go into the posterior aspect of the 
left hip.  She also reported a popping sensation with any 
range of motion of the hip.  She reported an increase in pain 
of about 7/10 after being on her feet for several hours or 
even if sitting for an hour or two.  

Examination revealed normal weight bearing without abnormal 
shoe wear pattern or callosities, as well as a normal gait.  
The pelvis was level.  The left hip had forward flexion to 
120 degrees, extension to 10 degrees, abduction to 30 
degrees, adduction to 20 degrees, external rotation to 45 
degrees, and internal rotation to 45 degrees.  X-rays of the 
left hip were normal.  The examiner stated that the veteran 
has pain in her back and left hip but that they do not keep 
her from doing the normal activities of daily living and she 
is able to work.  The examiner noted that the veteran had no 
specific weakness, fatigability, lack of endurance, or lack 
of coordination.  The examiner also noted that there was no 
ankylosis of the left hip.

As noted above, the March 2008 VA podiatry examiner stated 
that the veteran's walking ability, standing ability, and 
distance tolerance would be characterized as mildly limited 
with at least mild requirement for extra breaks, restriction 
of tasks or limitation of work hours.  

Initially, the Board notes that, although the RO designated 
Diagnostic Code 5255 for malunion of the femur for rating the 
veteran's left hip strain, in light of the pertinent 
evidence-which includes no  findings of malunion-and the 
veteran's complaints,  it  appears that the veteran's 
disability should more appropriately be evaluated under 
Diagnostic Code 5251, 5252, or 5253 for limitation of motion 
of the thigh.  See 38 C.F.R. § 4.71a; Butts,  5 Vet. App. at  
538; Pretoria, 2 Vet. App. at 629.  

 Diagnostic Code 5251 authorizes only a 10 percent rating for 
limited extension of the thigh to 5 degrees.  38 C.F.R. § 
4.71a.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent rating.  A 20 
percent rating requires that flexion be limited to 30 
degrees.  A 30 percent rating requires that flexion be 
limited to 20 degrees, while a maximum 40 percent rating 
requires that flexion be limited to 10 degrees.  38 C.F.R. § 
4.71a.  

Under Diagnostic Code 5253, limitation of adduction of the 
thigh resulting in inability to cross legs, or limitation of 
rotation of the thigh resulting in inability to toe-out more 
than 15 degrees, warrants a 10 percent rating; while 
limitation of abduction of the thigh with motion lost beyond 
10 degrees warrants a maximum 20 percent rating.  38 C.F.R. § 
4.71a.  

Although there are no range of motion findings for the left 
hip prior to the February 27, 2008 VA examination, which 
revealed slightly limited  motion of the thigh, given the 
veteran's consistent reports of pain and flare-ups throughout 
the appeal period, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that her left hip strain was 
manifested by disability comparable to slight limitation of 
motion since the effective of the grant of service 
connection.  

Although  extension of the left hip to 10 degrees (more than 
the 5 degrees needed for a 10 percent rating under Diagnostic 
Code 5251) was shown on examination in February 2008, 
consideration of functional loss due to pain, to include 
during flare-ups-a factor set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and DeLuca-and again resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's overall disability picture is comparable to 
limited  extension of the thigh to 5 degrees.  Thus, a 10 
percent rating under Diagnostic Code 5251 is warranted.  

However, even considering the veteran's complaints, the 
evidence does not support assignment of any higher rating any 
other potentially applicable diagnostic code for the period 
.prior to February 27, 2008  In other words, there simply is 
no evidence to support a finding that the veteran's pain is 
so disabling as to result in limited flexion of the thigh to 
45 degrees  or limited abduction or rotation of the thigh to 
warrant higher ratings under Diagnostic Code 5252 or 5253, 
respectively.  Likewise, the evidence since February 27, 2008 
does not support assignment of more than a 10 percent rating.

For the period since February 27, 2008, there is again no 
medical evidence of malunion of the femur.  X-rays taken on 
that date showed a normal hip.  Thus,  Diagnostic Code 5255 
is inapplicable.

As regards limitation of motion of the hip,  on VA 
examination on February 27, 2008, the veteran's left hip 
exhibited forward flexion to 120 degrees, extension to 10 
degrees, abduction to 30 degrees, adduction to 20 degrees, 
external rotation to 45 degrees, and internal rotation to 45 
degrees.  Thus, range of motion of the thigh was only 
slightly limited.  See 38 C.F.R. § 4.71, Plate II.  In 
addition, the examiner stated that the veteran has pain in 
her left hip but it does not keep her from doing the normal 
activities of daily living and she is able to work.  Further, 
the March 2008 examiner stated that the veteran's walking 
ability, standing ability, and distance tolerance would be 
characterized as mildly limited with at least mild 
requirement for extra breaks, restriction of tasks or 
limitation of work hours.  Thus, the evidence fails to show 
that the veteran had limitation of flexion of the thigh to 30 
degrees or limitation of abduction of the thigh to 10 degrees 
to warrant a higher, 20 percent, rating under Diagnostic Code 
5252 or 5253.  As the criteria for the next higher, 20 
percent rating under either diagnostic code have not been met 
during this period, it logically follows that the criteria 
for any higher rating likewise have not been met.

The Board has considered the veteran's complaints of pain and 
a popping sensation; however, the February 2008 VA examiner 
noted that, although the veteran has hip pain, it does not 
keep her from doing the normal activities of daily living and 
she is able to work.  The examiner also noted that the 
veteran had no specific weakness, fatigability, lack of 
endurance, or lack of coordination.  Thus, consideration of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, 
provides no basis for a higher rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria for the period since 
February 27, 2008.

The Board has also considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
left hip strain for both periods on appeal.  There is no x-
ray evidence of arthritis (but, even if so, the veteran's 
disability would still be evaluated on the basis of limited 
motion, as above). Moreover, the  evidence fails to show 
ankylosis of the hip or a flail joint of the hip; hence, 
there is no basis for evaluation  of the disability under 
Diagnostic Code 5250 or 5254, respectively.  See 38 C.F.R. 
§ 4.71a.




D.  All Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
finds that there is no showing that, at any point, any of the 
disabilities under consideration has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the June 2005 SOC).  In 
this regard, the Board notes that none of the disabilities 
has objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating for the period).  There also is no evidence that any 
of the disabilities has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, other 
than with respect to the left hip strain, there is no basis 
for staged rating of any disability under consideration, 
pursuant to Fenderson; that a 10 percent but no higher rating 
for left hip strain prior to February 27, 2008 is warranted; 
and  that  the claims for higher ratings for low back strain, 
for fracture of the left foot, and for left hip strain since 
February 27, 2008 must be denied.  In reaching these 
conclusions, the Board has applied  the benefit-of-the-doubt 
doctrine in reaching the decision to award a 10 percent 
rating for left hip strain prior to February 27, 2008, but 
finds that the preponderance of the evidence is against 
assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

An initial rating in excess of 10 percent for low back strain 
is denied.

An initial rating in excess of 10 percent for fracture of the 
left foot, status post multiple surgeries, is denied.

An initial 10 percent rating for left hip strain, for the 
period  prior to February 27, 2008, is granted, subject to 
the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent for left hip strain  is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


